Decree affirmed. This is an appeal by the defendants from a final decree ordering them to convey to the plaintiff by warranty deed the gasoline station property located at the northwest corner of Andover and Dale streets in the town of Andover. The evidence is not reported. The judge made a report of material facts. The defendant Lusia Barberian was the owner of the property when she demised it by written lease dated July 31, 1952, to the Cities Service Oil Company. Under the terms of the lease the tenant had the right “to assign or sublet the premises in whole or in part, but no subletting shall release the tenant from its obligation hereunder.” The lease also contained an option to purchase. The defendant Dan Barberian signed the lease and agreed to join in a deed conveying title to the lessee if the lessee should purchase the premises. Cities Service Oil Company assigned its lease to the plaintiff who, in accordance with the terms of the lease, notified the defendant Lusia Barberian it was exercising the option to purchase. The defendants contend that clause 11 of the lease is ambiguous and does not give a right to assign the lease but rather only the right to assign or sublet the premises demised. There is no sound basis for this contention. Leases may be assigned or sublet in the absence of provisions in the lease that this cannot be done. Leitner v. Foster, 280 Mass. 128, 134. The option runs with the land and enures to the benefit of the plaintiff as assignee of the lease. Shayeb v. Holland, 321 Mass. 429, 432. There was no error.